United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Raleigh, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-821
Issued: September 4, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On February 25, 2013 appellant filed a timely appeal from a February 4, 2013 decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant sustained a right wrist condition causally related to
employment factors.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence to the record and to the Board following OWCP’s
February 4, 2013 decision. The Board’s jurisdiction is limited to a review of evidence which was before OWCP at
the time of its final review. 20 C.F.R. § 501.2(c).

FACTUAL HISTORY
Appellant, a 58-year-old mailhandler, filed a Form CA-2 claim for benefits on
December 7, 2012, alleging that she sustained a torn ligament in her right wrist, a condition
which she asserted was causally related to factors of her employment.
On December 28, 2012 OWCP advised appellant that it required additional factual and
medical evidence to determine whether she was eligible for compensation benefits, including a
comprehensive medical report with a diagnosis of her condition and an opinion as to whether her
claimed condition was causally related to federal employment. OWCP requested that appellant
submit the additional evidence within 30 days.
The record received a Form CA-17 report dated October 26, 2012, noting that appellant
had sustained a fracture of her right toe; the form contained an illegible signature from a
physician. Appellant did not submit any other evidence in support of her right wrist claim.
By decision dated February 4, 2013, OWCP denied the claim, finding that appellant
failed to present medical evidence sufficient to establish that she sustained a right wrist condition
in the performance of duty.
LEGAL PRECEDENT
An occupational disease or illness means a condition produced by the work environment
over a period longer than a single workday or shift.3 To establish that an injury was sustained in
the performance of duty in an occupational disease claim, a claimant must submit the following:
(1) medical evidence establishing the presence or existence of a disease or condition for which
compensation is claimed; (2) a factual statement identifying the employment factors alleged to
have caused or contributed to the presence or occurrence of the disease or condition; and
(3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant. The medical opinion must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by the
claimant.4
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference of causal relationship.5
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by her employment is

3

20 C.F.R. § 10.5(q).

4

Solomon Polen, 51 ECAB 341, 343-44 (2000).

5

See Joe T. Williams, 44 ECAB 518, 521 (1993).

2

sufficient to establish causal relationship.6 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
ANALYSIS
In the instant case, appellant has failed to submit any medical opinion containing a
rationalized, probative report which relates her claimed right wrist condition to factors of her
employment. For this reason, she has not discharged her burden of proof to establish her claim
that this condition was sustained in the performance of duty.
The only medical evidence appellant submitted was the October 26, 2012 Form CA-17
report which indicated that she had a fractured right toe. This document is not relevant to the
present claim of right wrist injury.
Appellant did not submit a medical opinion from a physician which provided a diagnosis
of appellant’s right wrist condition, described her job duties or explained the medical process
through which such duties would have been competent to cause the claimed condition.
Causal relationship must be established by rationalized medical opinion evidence and
appellant failed to submit such evidence.
OWCP advised appellant of the evidence required to establish her claim; however, she
failed to submit such evidence. Consequently, appellant has not established that her claimed
right wrist condition was causally related to her employment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish that her
claimed right wrist condition was sustained in the performance of duty.

6

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the February 4, 2013 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: September 4, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

4

